Citation Nr: 0712660	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2006, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he has PTSD as a result of noncombat 
stressors during service.  Specifically, he asserts the 
following stressors occurred: 1) he was physically and 
verbally abused by his drill instructor (hereinafter 
"Sergeant R") during basic training from July to September 
1969, to include Sergeant R grabbing and squeezing his 
testicles, and injecting them with an unknown solution, 2) in 
about November 1970, he was pushed out of a helicopter during 
jungle training in Panama, and 3) during service in Panama, 
he found the dead body of a fellow soldier who hung himself 
in a tree.  See transcript of veteran's hearing, held in 
March 2006; veteran's statement, dated in January 2006; 
veteran's stressor statement, received in November 2003.  

The Board further notes that the veteran has reported a pre-
service history of physical and emotional childhood abuse.  
See e.g., VA progress notes, dated in February 2003, June 
2004, and April 2005.  Finally, although service records and 
service medical records do not show service in Vietnam, or 
treatment for a gunshot wound to the leg, the veteran has 
reported that he served in Vietnam (with no assertion of 
participation in combat), and that he was shot in the leg in 
Panama.  See e.g., VA progress notes, dated in October 2002, 
and January and February of 2003; April 2005.  

The veteran has stated that he reported the incidents of 
alleged abuse from July to September 1969 and in November 
1970 to his superiors.  On remand, complete copies of his 
service personnel records, to include any reports of abuse, 
should be obtained.  Concerning his buddy who hung himself, 
the veteran stated that he was "unable to mention" his 
name.  It is unclear from the phrasing of this statement if 
the veteran cannot remember the name.  Accordingly, he should 
also be asked to provide the name of his friend who committed 
suicide, if he is able to recall it.

Under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  This regulation provides inter 
alia that, "Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  (emphasis added).  Id.  

In this case, the post-service medical reports contain a 
number of diagnoses of acquired psychiatric disorders, to 
include PTSD, psychosis NOS (not otherwise specified), 
dysthymia, "schizoaffectve disorder, bipolar type," and 
major depressive disorder, as well as ETOH, cocaine, 
methamphetamine and marijuana dependence.  The claims files 
also include the opinions of several health care providers 
who assert that the veteran has PTSD related to his service.  
However, these opinions suffer from a number of defects, to 
include the fact that none of them are shown to have been 
based on a review of the veteran's C-file, none of them cite 
to any documented behavior changes following the incidents, 
and that none of them contain any discussion of the veteran's 
reported pre-service stressors.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA examination, and during the hearing in March 2006, his 
representative requested that VA afford the veteran an 
examination.  Given the state of the evidence, on remand, the 
veteran should be scheduled for an examination.  

Finally, on remand the RO should obtain copies of the 
veteran's treatment records from Spark Matsunaga Medical 
Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service personnel 
records, including any documents 
concerning reports of abuse, as 
discussed above.

2.  Ask the veteran to submit a more 
specific and detailed statement 
describing his alleged stressors, 
including the name of his friend that 
committed suicide in Panama.  He should 
be informed that specific dates, 
locations, circumstances and names of 
those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressors.

3.  If the veteran provides 
sufficiently detailed information, 
request that the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) provide any available 
information which might corroborate the 
veteran's alleged in-service 
stressor(s).  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

4.  Make arrangements to obtain the 
veteran's complete treatment records 
from Spark Matsunaga Medical Hospital.

5.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD under the criteria 
as set forth in DSM- IV.  The RO should 
provide the examiner with a summary of 
the alleged stressors, as discussed 
above, as well as any evidence 
pertaining to changes in behavior at 
the time of the claimed stressors.  The 
claims files should be provided to the 
examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate 
psychological testing and evaluation, 
is to be accomplished.

If PTSD is found, the examiner should 
provide an opinion as to whether it is 
as least as likely as not (i.e., 
whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused or aggravated by his 
service.  If PTSD is diagnosed, the 
examiner must state the stressor(s) 
relied upon to support the diagnosis, 
and the examiner must discuss any 
documented behavior changes following 
the alleged in-service incidents.  The 
examiner should also discuss the 
significance, if any, of the veteran's 
pre-service history of childhood abuse.  

The report of examination should 
include the complete rationale for all 
opinions expressed.  

6.  Finally, readjudicate the claim.  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


